     Case 2:07-cv-02513-GMS Document 2351 Filed 01/04/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Manuel de Jesus Ortega Melendres, on          No. CV-07-2513-PHX-GMS
     behalf of himself and all others similarly
10   situated; et al.                              ORDER
11                        Plaintiffs,
12   and
13   United States of America,
14                        Plaintiff-Intervenor,
15   v.
16   Paul Penzone, in his official capacity as
17   Sheriff of Maricopa County, Arizona; et al.

18                        Defendants.

19
20          IT IS HEREBY ORDERED granting the Motion for Status Conference, (Doc.
21   2349), and setting a Status Conference for January 18, 2019 at 1:30 p.m. in Courtroom
22   602, Sandra Day O’Connor U.S. Federal Courthouse, 401 W. Washington St., Phoenix,
23   Arizona 85003-2151.
24          Dated this 4th day of January, 2019.
25
26
27
28
